PER CURIAM.
Danielle Johnson ("Movant") appeals the motion court's judgment denying the post-conviction relief claims asserted in his amended Rule 29.15 motion. Movant asserts two points on appeal. Finding that Movant has failed to demonstrate that the motion court clearly erred in denying his Rule 29.15 motion, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).